Heretofore the Court of Chancery awarded the wife, the present appellant, alimony in the amount of $175 per week, which award was affirmed in this court. Christensen v. Christensen,133 N.J. Eq. 347.
Thereafter Mrs. Christensen filed a petition in the Court of Chancery alleging that her ordinary living expenses had greatly increased since the date of entry of the original award, that she is obliged to pay federal income tax on the amount of alimony received and, therefore, the amount awarded for her support and maintenance is inadequate. She prayed therein that the award of alimony be revised and modified to meet these added costs. The matter being duly heard an order was entered in the Court of Chancery increasing the amount of alimony to $250 per week.
Mrs. Christensen appeals from this order, contending that the learned Advisory Master committed error in advising an increase of $75 per week, whereas he should have advised an increase of $185 per week. *Page 539 
We have carefully considered the matter and concur in the result reached below.
The order appealed is affirmed.
For affirmance — THE CHIEF-JUSTICE, PARKER, CASE, BODINE, DONGES, HEHER, PERSKIE, COLIE, OLIPHANT, WELLS, RAFFERTY, DILL, FREUND, McGEEHAN, JJ. 14.
For reversal — None.